Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen C. Sieber appeals from the district court’s orders affirming the bankruptcy court’s order sustaining the objections to Sieber’s amended claim of exemptions and denying his motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error and no abuse of discretion. Accordingly, we affirm for the reasons stated by the district court. See Sieber v. Rose, No. 8:12-cv-00210-RWT, 2012 WL 3038645 (D. Md. July 24, 2012 & Aug. 7, 2012). Sieber’s motions to consolidate his two pending appeals and for the recusal of *227the bankruptcy court judge are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.